345 N.W.2d 247 (1984)
In the Matter of the Petition for DISCIPLINARY ACTION AGAINST Ellis OLKON.
No. 51102.
Supreme Court of Minnesota.
March 6, 1984.

ORDER
WHEREAS, by decision of this court filed on August 31, 1982, In the Matter of the Petition for Disciplinary Action Against Ellis Olkon, 324 N.W.2d 192 (Minn.1982), the applicant Olkon was suspended from the practice of law for the period of his probation in connection with State v. Olkon, 299 N.W.2d 89 (Minn.1980), *248 cert. denied, 449 U.S. 1132, 101 S. Ct. 954, 67 L. Ed. 2d 119 (1981); and
WHEREAS, by order of the Hennepin County District Court dated February 27, 1984, the applicant was discharged from probation; and
WHEREAS, the applicant has satisfied all current Continuing Legal Education requirements and has paid all past and current attorney registration fees;
IT IS HEREBY ORDERED that, consistent with the original opinion of this court, In Re Matter of Olkon, supra, and upon the applicant's demonstrated satisfactory completion of the terms of the suspension from practice, the applicant is reinstated to practice law. Rule 18, Rules on Lawyers Professional Responsibility is deemed inapplicable to these proceedings.